Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 20, 2013, by and
between Tyco Electronics Corporation, a Pennsylvania corporation (the
“Company”), and Joseph B. Donahue (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Executive currently serves as Executive Vice President and Chief
Operating Officer; President, Network Solutions of the Company; and

 

WHEREAS, the Executive and the Company mutually desire to provide for the
continued services and employment of the Executive by the Company, upon the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:

 

1.                                      Employment.  On the terms and subject to
the conditions set forth herein, the Company hereby agrees to continue to employ
the Executive, and the Executive hereby agrees to continue such employment, for
the Employment Term (as defined below).  During the Employment Term, the
Executive shall serve as Executive Vice President and Chief Operating Officer;
President, Network Solutions of the Company and shall report to the  Chief
Executive Officer or such person or persons as from time to time may be
designated by the Company (the “Reporting Officer”), performing such duties and
responsibilities as are customarily attendant to such position with respect to
the business of the Company and such other duties and responsibilities as may
from time to time be assigned to the Executive by the Reporting Officer
consistent with such position.

 

2.                                      Performance.  The Executive shall serve
the Company and its subsidiaries and affiliates faithfully and to the best of
his ability and shall devote his full business time, energy, experience and
talents to the business of the Company and its subsidiaries and affiliates, as
applicable, and will not engage in any other employment activities for any
direct or indirect remuneration without the written approval of the Board;
provided, however, that it shall not be a violation of this Agreement for the
Executive to (i) continue to serve as a non-employee director of the business
entities set forth on Exhibit A attached hereto on which he currently serves, if
any, or (ii) manage his personal investments or to engage in or serve such
civic, community, charitable, educational, or religious organizations as he may
select, so long as such service described in clauses (i) and (ii) of this
sentence does not create a conflict of interest with, or interfere with the
performance of, the Executive’s duties hereunder or conflict with the
Executive’s covenants under Section 6 of this Agreement, in each case as
determined in the sole judgment of the Board.

 

3.                                      Employment Term.  This Agreement shall
be effective commencing on the date hereof (the “Commencement Date”) through
December 31, 2015, unless Executive’s

 

--------------------------------------------------------------------------------


 

employment ceases on an earlier date as provided in Section 7 hereof (such
period, the “Employment Term”).  The Executive’s employment with the Company
shall be on an “at-will” basis, which means that the Executive’s employment is
terminable by either the Company or the Executive at any time for any reason or
no reason, with or without cause or notice (other than any notice required under
Section 7 hereof).

 

4.                                      Principal Location. The Executive’s
principal place of employment shall be the Company’s offices located in Fuquay,
North Carolina or such other location as is mutually agreed between the parties,
subject to required travel.

 

5.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  As compensation for the
Executive’s services hereunder and in consideration of the Executive’s other
agreements hereunder, during the Employment Term, the Company shall pay the
Executive a base salary, payable in equal installments in accordance with
Company payroll procedures, in an amount equal to the Executive’s current base
salary, subject to annual review by the Management Development and Compensation
Committee (the “MDCC”) of the Company’s Board of Directors.

 

(b)                                 Annual Cash Bonus.  During the Employment
Term, the Executive shall be entitled to participate in the Company’s Annual
Incentive Plan or Annual Performance Bonus Plan, as applicable (the “Bonus
Plan”), with a target bonus equal to Executive’s current target bonus, subject
to annual review by the MDCC.

 

(c)                                  Annual Equity Incentive Awards.  During the
Employment Term, the Executive shall be entitled to participate in the Company’s
2007 Stock and  Incentive Plan (the “SIP”), or such other equity incentive plan
as is deemed appropriate by the MDCC, and to receive annual long-term equity
incentive awards in a form and amount determined by the MDCC.  The Company’s
award cycle under the SIP currently takes place in the November timeframe each
year.

 

(d)                                 Benefits.  During the Employment Term, the
Executive shall, subject to and in accordance with the terms and conditions of
the applicable plan documents and all applicable laws, be entitled to
participate in all of the employee benefit, fringe and perquisite plans,
practices, policies and arrangements that the Company makes available from time
to time to its employees generally, under terms consistent with other
similarly-situated executives.  Such employee benefit plans and programs
currently include, but are not limited to, the Tyco Electronics Retirement
Savings and Investment Plan, the Tyco Electronics Supplemental Savings and
Retirement Plan, the TE Connectivity Health and Welfare Plan (including medical,
dental, vision, flexible spending accounts for healthcare and dependent care,
life insurance, accidental death and dismemberment insurance, long-term
disability and short term disability), Business Travel Medical Insurance,
Business Travel Accident Insurance, and the TE Employee Stock Purchase Plan. 
The Company may amend or terminate the employee benefit plans and programs at
any time.

 

(e)                                  Severance Benefits.  During the Employment
Term, the Executive shall be entitled to participate in the Company’s Severance
Plan for U.S. Officers and Executives in accordance with its terms, as amended
from time to time.

 

2

--------------------------------------------------------------------------------


 

(f)                                   Change in Control Severance Plan.  During
the Employment Term, the Executive shall be entitled to participate in the
Company’s Change in Control Severance Plan for Certain U.S. Officers and
Executives in accordance with its terms, as amended from time to time.

 

(g)                                  Vacation and Paid Time Off.  The Executive
shall be entitled to vacation and paid time off in accordance with the standard
policies of the Company for executives as in effect from time to time.

 

(h)                                 Business Expenses.  The Executive shall be
reimbursed by the Company for all reasonable and necessary business expenses
actually incurred by the Executive in performing his duties hereunder.  All
payments under this paragraph (h) of this Section 5 will be made in accordance
with policies established by the Company from time to time and subject to
receipt by the Company of appropriate documentation.

 

(i)                                     Required Stock Ownership.  The Executive
acknowledges and agrees to adhere to the Company’s executive stock ownership
guidelines as set forth in the Company’s Stock Ownership Policy, as may be
amended from time to time in the Company’s sole discretion, which currently
requires, among other things, that the Executive shall acquire and hold three
times his annual base salary in Company stock.

 

6.                                      Covenants of the Executive.  The
Executive is party to a “TE Connectivity Confidentiality and Invention
Assignment Agreement” (executed upon Executive’s employment with the Company)
and a “Limited Non-Competition Agreement” (executed upon Executive’s initial
acceptance of the terms and conditions of the Annual Incentive Plan).  Executive
acknowledges that the terms and conditions of those agreements remain in full
force and effect as described in the agreements.

 

7.                                      Termination.

 

(a)                                 Termination of Employment.  The employment
of the Executive hereunder and the Employment Term may be terminated at any time
(i) by the Company with or without Cause (as defined herein) on written notice
to the Executive, (ii) by the Company due to the Executive’s Disability (as
defined herein) on written notice to the Executive, (iii) by the Executive with
or without Good Reason on thirty (30) days written notice to the Company (which
notice period may be waived by the Company in its discretion, in which case,
such termination shall be effective immediately upon the Company’s receipt of
notice thereof from the Executive), or (iv) without action by the Company, the
Executive or any other person or entity, immediately upon the Executive’s
death.  If the Executive’s employment is terminated for any reason under this
Section 7(a), the Company shall be obligated to pay or provide to the Executive
(or his estate, as applicable) in a lump sum within thirty (30) days following
such termination, or at such other time prescribed by any applicable plan: 
(A) any base salary payable to the Executive pursuant to this Agreement, accrued
up to and including the date on which the Executive’s employment terminates,
(B) any employee benefits to which the Executive is entitled upon termination of
his employment with the Company in accordance with the terms and conditions of
the applicable plans of the Company, (C) reimbursement for any unreimbursed
business expenses incurred by the Executive prior to his date of termination
pursuant to Section

 

3

--------------------------------------------------------------------------------


 

5(f), and (D) payment for accrued but unused vacation and/or paid time off as of
the date of his termination, in accordance with Company policy
((A)-(D) collectively, the “Accrued Amounts”).

 

(b)                                 Resignation as Officer or Director.  Upon a
termination of employment, unless requested otherwise by the Company, the
Executive shall resign each position (if any) that the Executive then holds as a
director or officer of the Company or of any affiliates of the Company.  The
Executive’s execution of this Agreement shall be deemed the grant by the
Executive to the officers of the Company of a limited power of attorney to sign
in the Executive’s name and on the Executive’s behalf any such documentation as
may be required to be executed solely for the limited purposes of effectuating
such resignations.

 

8.                                      Notices.  All notices, requests,
demands, claims, consents and other communications which are required, permitted
or otherwise delivered hereunder shall in every case be in writing and shall be
deemed properly served if:  (a) delivered personally, (b) sent by registered or
certified mail, in all such cases with first class postage prepaid, return
receipt requested, or (c) delivered by a recognized overnight courier service,
to the parties at the addresses as set forth below:

 

If to the Company:

Tyco Electronics Corporation

 

1050 Westlakes Drive

 

Berwyn, Pennsylvania 19312

 

Attention: Senior Vice President, Global Human Resources

 

 

If to the Executive:

At the Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.

 

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.  Date of service of any such
notices or other communications shall be:  (a) the date such notice is
personally delivered, (b) three days after the date of mailing if sent by
certified or registered mail, or (c) one business day after date of delivery to
the overnight courier if sent by overnight courier.

 

9.                                      Section 409A.

 

(a)                                 The intent of the parties is that payments
and benefits under this Agreement comply with or be exempt from Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively
“Code Section 409A”), and the Company shall have complete discretion to
interpret and construe this Agreement and any associated documents in any manner
that establishes an exemption from (or compliance with) the requirements of Code
Section 409A.  If for any reason, such as imprecision in drafting, any provision
of this Agreement (or of any award of compensation, including, without
limitation, equity compensation or benefits) does not accurately reflect its
intended establishment of an exemption from (or compliance with) Code
Section 409A, as demonstrated by consistent interpretations or other evidence of
intent, such provision shall be considered ambiguous as to its exemption from
(or

 

4

--------------------------------------------------------------------------------


 

compliance with) Code Section 409A and shall be interpreted by the Company in a
manner consistent with such intent, as determined in the discretion of
the Company.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A, and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean such a separation from service.  The
determination of whether and when a separation from service has occurred for
purposes of this Agreement shall be made in accordance with the presumptions set
forth in Section 1.409A-1(h) of the Treasury Regulations.

 

(c)                                  Any provision of this Agreement to the
contrary notwithstanding, if at the time of the Executive’s separation from
service, the Company determines that the Executive is a “specified employee,”
within the meaning of Code Section 409A, then to the extent any payment or
benefit that the Executive becomes entitled to under this Agreement on account
of such separation from service would be considered nonqualified deferred
compensation under Code Section 409A, such payment or benefit shall be paid or
provided at the date which is the earlier of (i) six (6) months and one day
after such separation from service, and (ii) the date of the Executive’s death
(the “Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 9(c) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or provided to the Executive in a lump-sum with interest at
the prime rate as published by The Wall Street Journal on the first business day
of the Delay Period, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(d)                                 Any reimbursements and in-kind benefits
provided under this Agreement that constitute deferred compensation within the
meaning of Code Section 409A shall be made or provided in accordance with the
requirements of Code Section 409A, including, without limitation, that (i) in no
event shall any fees, expenses or other amounts eligible to be reimbursed by the
Company under this Agreement be paid later than the last day of the calendar
year next following the calendar year in which the applicable fees, expenses or
other amounts were incurred; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits that the Company is obligated to pay or
provide, in any given calendar year shall not affect the expenses that the
Company is obligated to reimburse, or the in-kind benefits that the Company is
obligated to pay or provide, in any other calendar year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the sixth (6th)
anniversary of the Commencement Date).

 

(e)                                  For purposes of Code Section 409A, the
Executive’s right to receive any installment payments shall be treated as a
right to receive a series of separate and distinct payments.  Whenever a payment
under this Agreement specifies a payment period with reference

 

5

--------------------------------------------------------------------------------


 

to a number of days (for example, “payment shall be made within thirty (30) days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.  In no
event may the Executive, directly or indirectly, designate the calendar year of
any payment to be made under this Agreement, to the extent such payment is
subject to Code Section 409A.

 

(f)                                   The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but do not satisfy an exemption from, or the
conditions of, Code Section 409A.

 

10.                               General.

 

(a)                                 Governing Law.  This Agreement and the legal
relations thus created between the parties hereto shall be governed by, and
construed in accordance with, the internal laws of the Commonwealth of
Pennsylvania, without giving effect to any choice of law or conflict of law
provision or rule (whether of the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the Commonwealth of Pennsylvania.  The parties hereto acknowledge and
agree that this Agreement was executed and delivered in the Commonwealth of
Pennsylvania.

 

(b)                                 Construction and Severability.  Whenever
possible, each provision of this Agreement shall be construed and interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by, or invalid, illegal or
unenforceable in any respect under, any applicable law or rule in any
jurisdiction, such prohibition, invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement or any other jurisdiction, and
the parties undertake to implement all efforts which are necessary, desirable
and sufficient to amend, supplement or substitute all and any such prohibited,
invalid, illegal or unenforceable provisions with enforceable and valid
provisions in such jurisdiction which would produce as nearly as may be possible
the result previously intended by the parties without renegotiation of any
material terms and conditions stipulated herein.

 

(c)                                  Cooperation. During the Employment Term and
thereafter, the Executive shall cooperate with the Company and be reasonably
available to the Company with respect to continuing and/or future matters
related to the Executive’s employment period with the Company and/or its
subsidiaries or affiliates, whether such matters are business-related, legal,
regulatory or otherwise (including, without limitation, the Executive appearing
at the Company’s request to give testimony without requiring service of a
subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into the Executive’s possession).  Following the Employment Term, the
Company shall reimburse the Executive for all reasonable out of pocket expenses
incurred by the Executive in rendering such services that are approved by the
Company.  In addition, if more than an incidental cooperation is required at any
time after the termination of the Executive’s employment, the Executive shall be
paid (other than for the time of actual testimony) a per day fee based on his
base salary described in Section 5(a) at the time of such termination divided by
225.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Successors and Assigns.  This Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and the Executive and the Executive’s heirs, executors,
administrators, and successors; provided that the services provided by the
Executive under this Agreement are of a personal nature, and rights and
obligations of the Executive under this Agreement shall not be assignable or
delegable, except for any death payments otherwise due the Executive, which
shall be payable to the estate of the Executive; provided further the Company
may assign this Agreement to, and all rights hereunder shall inure to the
benefit of, any subsidiary or affiliate of the Company or any person, firm or
corporation resulting from the reorganization of the Company or succeeding to
the business or assets of the Company by purchase, merger, consolidation or
otherwise; and provided further that in the event of the Executive’s death, any
unpaid amount due to the Executive under this Agreement shall be paid to his
estate.

 

(e)                                  Executive’s Representations.  The Executive
hereby represents and warrants to the Company that:  (i) the execution, delivery
and performance of this Agreement by the Executive do not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which the Executive is bound; (ii) the Executive is not a party to or bound by
any employment agreement, noncompetition or nonsolicitation agreement or
confidentiality agreement with any other person or entity besides the Company
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.  THE EXECUTIVE HEREBY ACKNOWLEDGES AND
REPRESENTS THAT THE EXECUTIVE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL
REGARDING THE EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, TO THE
EXTENT DETERMINED NECESSARY OR APPROPRIATE BY THE EXECUTIVE, AND THAT THE
EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED HEREIN.

 

(f)                                   Compliance with Rules and Policies.  The
Executive shall perform all services in accordance with the policies, procedures
and rules established by the Company and the Board, including, but not limited
to, the Company’s Guide to Ethical Conduct.  In addition, the Executive shall
comply with all laws, rules and regulations that are generally applicable to the
Company or it subsidiaries or affiliates and their respective employees,
directors and officers.

 

(g)                                  Withholding Taxes.  All amounts payable
hereunder shall be subject to the withholding of all applicable taxes and
deductions required by any applicable law.

 

(h)                                 Entire Agreement.  This Agreement
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and terminates and supersedes any and
all prior agreements, understandings and representations, whether written or
oral, by or between the parties hereto or their affiliates which may have
related to the subject matter hereof in any way, including, without limitation,
and any other existing employment agreement or change of control agreement,
which is hereby terminated and cancelled and of no further force or effect as of
the Commencement Date, without the payment of any additional consideration by or
to either of the parties hereto; provided, however, that the agreements
referenced in Section 6, any agreement between the parties addressing the terms
and

 

7

--------------------------------------------------------------------------------


 

conditions of Executive’s expatriate assignment or relocation, as applicable,
and any agreement issued under the terms of any compensation or employee benefit
plan described herein or in which the Executive is otherwise a participant shall
not be affected by this Section 10(h).  Notwithstanding any provision of this
Agreement to the contrary, neither the assignment of the Executive to a
different Reporting Officer due to a reorganization or an internal restructuring
of the Company or its subsidiaries or affiliates nor a change in the Reporting
Officer’s title shall constitute a modification or a breach of this Agreement.

 

(i)                                     Duration.  Notwithstanding the
Employment Term hereunder, this Agreement shall continue for so long as any
obligations remain under this Agreement.

 

(j)                                    Survival.  The covenants set forth in the
agreements referenced in Section 6 and the covenants set forth in
Section 10(c) of this Agreement shall survive and shall continue to be binding
upon the Executive notwithstanding the termination of this Agreement for any
reason whatsoever.

 

(k)                                 Amendment and Waiver.  The provisions of
this Agreement may be amended or waived only with the prior written consent of
the Company and the Executive, and no course of conduct or course of dealing or
failure or delay by any party hereto in enforcing or exercising any of the
provisions of this Agreement (including, without limitation, the Company’s right
to terminate the Employment Term for Cause) shall affect the validity, binding
effect or enforceability of this Agreement or be deemed to be an implied waiver
of any similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time.  Pursuit by either party
of any available remedy, either in law or equity, or any action of any kind,
does not constitute waiver of any other remedy or action.  Such remedies and
actions are cumulative and not exclusive.

 

(l)                                     Counterparts.  This Agreement may be
executed in two or more counterparts, all of which taken together shall
constitute one instrument.

 

(m)                             Section References.  Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.  The words
Section and paragraph herein shall refer to provisions of this Agreement unless
expressly indicated otherwise.

 

(n)                                 No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Agreement.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring either party
hereto by virtue of the authorship of any of the provisions of this Agreement.

 

(o)                                 Time of the Essence; Computation of Time. 
Time is of the essence for each and every provision of this Agreement.  Whenever
the last day for the exercise of any privilege or the discharge or any duty
hereunder shall fall upon a Saturday, Sunday, or any date on which banks in
Berwyn, Pennsylvania are authorized to be closed, the party having such
privilege or duty may exercise such privilege or discharge such duty on the next
succeeding day which is a regular business day.

 

8

--------------------------------------------------------------------------------


 

(p)                                 No Third Party Beneficiaries.  Nothing in
this Agreement, express or implied, is intended or shall be construed to give
any person other than the parties to this Agreement and their respective heirs,
executors, administrators, successors or permitted assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

 

(q)                                 Forfeiture and Clawback.  The Executive
acknowledges and agrees that, notwithstanding anything in this Agreement to the
contrary, this Agreement and all amounts payable hereunder shall be subject to
any applicable compensation, clawback and recoupment policies implemented by the
Board, as may be in effect from time to time.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

 

 

TYCO ELECTRONICS CORPORATION

 

 

 

 

 

 

Date: December 20, 2013

By:

/s/ Harold G. Barksdale

 

 

Name: Harold G. Barksdale

 

 

Title:  Vice President

 

 

 

 

 

 

 

Joseph B. Donahue

 

 

 

 

 

Date: December 19, 2013

/s/ Joseph B. Donahue

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Business entities in which Executive serves as Non-Employee Director.

 

10

--------------------------------------------------------------------------------